PER CURIAM.
Paul Beckles appeals from a judgment of conviction and sentence for possession of cocaine.
We affirm the conviction. See Curry v. State, 570 So.2d 1071 (Fla. 5th DCA 1990); State v. Oliver, 368 So.2d 1331 (Fla. 3d *727DCA 1979), cert. dism., 383 So.2d 1200 (Fla.1980). However, we reverse the sentence on the authority of Stephney v. State, 564 So.2d 1246 (Fla. 3d DCA 1990), and remand with directions to sentence the defendant to a term of one year and one day.
Affirmed in part, reversed in part, and remanded.